DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 08/11/2020 has been entered. Claims 1-10, 12-21 and 23-24 remain pending in the application.

Allowable Subject Matter
Claims 1-10, 12-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 12, in view of Applicant’s Remarks filed 08/11/2020, the recited limitations, particularly “receiving linear media data associated with the first streaming media session from a remote media buffer associated with the remote media server and at a first transmission rate over the first communication link; buffering the linear media data associated with the first streaming media session and received at the first transmission rate in a local media buffer at a first buffer size;” and “if it is determined  that the first communication link and the second communication link are on different communication access networks: increasing buffering of the received linear media data in the local media buffer from the first buffer size to a second buffer size prior to an expected link transition initiation time between the first communication link and a second communication link, by receiving, at a second transmission rate over the first communication link, linear media data associated with the first streaming media session from the remote media buffer, the second transmission rate being higher than the first transmission rate; Holzer Patel Drennan2Attorney Docket No. 687010CON2providing, during a link transition time associated with the expected link transition initiation time, buffered linear media data associated with the first streaming media session and received at the second transmission rate from the local media buffer for consumption on the media client; and if it is determined that the first communication link and the second communication link are not on different communication access networks: maintaining the first transmission rate over the first communication link and the first buffer size until the expected link transition; and providing buffered linear media from the local media buffer of the first buffer size during the link transition time,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1 and 12 are allowable. Claims 2-10, 13-21, and 23-24 are allowable for the same reasons by virtue of their dependency on Claims 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641